Name: 89/148/EEC: Council Decision of 27 February 1989 accepting undertakings relating to the proceedings concerning video cassette recorders by Korean exporters and one Japanese exporter and terminating the proceedings with regard to these exporters
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  communications
 Date Published: 1989-02-28

 Avis juridique important|31989D014889/148/EEC: Council Decision of 27 February 1989 accepting undertakings relating to the proceedings concerning video cassette recorders by Korean exporters and one Japanese exporter and terminating the proceedings with regard to these exporters Official Journal L 057 , 28/02/1989 P. 0061 - 0061*****COUNCIL DECISION of 27 February 1989 accepting undertakings relating to the proceedings concerning video cassette recorders by Korean exporters and one Japanese exporter and terminating the proceedings with regard to these exporters (89/148/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, Having regard to the proposal submitted by the Commission after consulation within the Advisory Committee as provided for under the above Regulation, Considering the grounds set out in Council Regulation (EEC) No 501/89 of 27 February 1989 imposing a definitive anti-dumping duty on imports of certain video cassette recorders originating in Japan and the Republic of Korea and definitively collecting the provisional duty (2); Whereas the Korean exporters, Samsung, Goldstar and Daewoo, as well as the Japanese exporter Funai, have offered price undertakings which are considered to be acceptable; whereas the effect of these undertakings will be to increase the prices of the products concerned to an extent sufficient to eliminate the margin of dumping found for these exporters; whereas after consultations within the Advisory Committee, the Commission proposes to accept these undertakings and to terminate the proceedings in respect of these companies, HAS DECIDED AS FOLLOWS: Sole Article The undertakings given by: - Samsung Electronic Co. Ltd, Korea, - Goldstar Electric Co. Ltd, Korea, - Daewoo Electronics Co. Ltd, Korea, and - Funai Electric Co. Ltd, Japan, relating to the proceedings concerning video cassette recorders are hereby accepted. The investigation with regard to these companies is hereby terminated. Done at Brussels, 27 February 1989. For the Council The President P. SOLBES (1) OJ No L 209, 2. 8. 1988, p. 1. (2) See page 55 of this Official Journal.